|N THE UNlTED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVANIA

PARIS LAVAR GANTZ, : Civil No. 3:19-cv-58
Petitioner (Judge Nlariani)

V.

JOHN WETZEL, MARK GARMAN,
PA STATE ATTORNEY GENERAL,

Respondents
MEMORANDUM

Presently before the Couit is a petition for writ of habeas corpus pursuant to 28
U.S.C. § 2254 filed by Petitioner Paris Lavar Gantz (“Gantz"), an inmate incarcerated at the
State Correctional lnstitution, Rockview, in Be||efonte, Pennsylvania. (Doc. 1). Preiiminary
review of the petition has been undertaken, see R. GOVERN|NG § 2254 CASES R. 4, and, for
the reasons set forth below, the petition will be dismissed without prejudice
l. Background

Gantz alleges that, on December 30, 2014, officers with the Reading Police
Department arrested him and transported him to the Berks County Jail. (Doc. 1, p. 3).
Gantz alleges that while housed at the Berks County Jail, he suffered physical injuries in the
nature of two hemorrhages in his |eg. (/d.). On March 15, 2016, Gantz was transferred to
the custody of the Pennsylvania Department of Corrections (“DOC"). (Id. at p. 4).

Gantz contends that he is confined “without compensation nor understanding to the

 

 

cause or nature to Petitioner’s detention.” (Id.). He asserts that he requested copies of his
arrest warrant and affidavit of probable cause. (Id. at pp. 4-5).

Gantz further alleges that, on July 28, 2017, an “inmate/agent” of the DOC assaulted
him and cut his forehead with a razor b|ade, causing a permanent scar. (ld. at pp. 6, 8).

For relief, Gantz seeks a writ of habeas corpus directing Respondents to provide
information regarding the nature and length of his confinement (ld. at p. 7). Additionally,
Gantz seeks compensation for his purported confinement without a warrant, and monetary
damages for his injuries, and pain and suffering (ld. at pp. 7-8).
||. Standard of Review - Screening

Habeas corpus petitions filed pursuant to 28 U.S.C. § 2254 must be promptly
screened and are subject to summary dismissal “[i]f it plainly appears from the petition and
any attached exhibits that the petitioner is not entitled to relief in the district court." Ru|e 4 of
the Rules Governing Section 2254 Cases in the United States District Courts; Patton v.
Fenton, 491 F. Supp. 156, 158 (M.D. Pa. 1979). “A petition may be dismissed without
review of an answer ‘when the petition is frivolous, or obviously lacking in merit, or where . .
. the necessary facts can be determined from the petition itself . . . Belt v. Scism, 2010
U.S. Dist. LEXlS 97052, *2-3 (M.D. Pa. 2010) (quoting A/len v. Perini, 424 F.2d 134, 141

(6ih cir.), cert denied, 400 u.s. 906 (1970».

 

 

 

l|l. Discussion

A habeas petition may be brought by a prisoner who seeks to challenge either the
fact or duration of his continement. Preiser v. Rodriguez, 411 U.S. 45, 494 (1973); Tedford
v. Hepting, 990 F.2d 745, 748 (3d Cir. 1993). “Habeas relief is clearly quite limited: ‘The
underlying purpose of proceedings under the ‘Great Writ’ of habeas corpus has traditionally
been to ‘inquire into the legality of the detention, and the only judicial relief authorized was
the discharge of the prisoner or his admission to bail, and that only if his detention were
found to be unlawful.’” Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002) (quoting
Powers of Congress and the Court Regarding the Availability and Scope of Review, 114
Harv.L.Rev. 1551, 1553 (2001)). However, when seeking to impose liability due to the
deprivation of any rights, privileges, or immunities secured by the Constitution and laws, the
appropriate remedy is a civil rights action. See Leamer, 288 F.3d at 540. “Habeas corpus
is not an appropriate or available federal remedy." Linnen v. Armainis, 991 F.2d 1102, 1109
(3d Cir. 1993).

Careful review of the petition reveals that Gantz does not seek speedier or
immediate release from custody. Rather, he appears to challenge the legality of his present
incarceration. Furthermore, he sets forth claims pertaining to physical injuries he sustained
during his incarceration and seeks compensation related to his purported injuries. Gantz

appears to set forth claims sounding in both habeas corpus and federal civil rights. With

 

 

 

 

 

respect to Gantz’s claims challenging the legality of his commitment and detention, the
appropriate remedy is a petition for writ of habeas corpus. However, because Gantz is also
seeking relief based on the deprivation of certain rights and privileges, the appropriate
remedy is a civil rights action. Consequently, the petition will be dismissed without prejudice
to any right Gantz may have to reassert his present claims in a properly Hled habeas
petition and a separate, properly filed civil rights complaint.1 See Wilkinson v. Dotson, 544
U.S. 74, 81 (2005) (stating that inmates should use habeas corpus when they seek to
invalidate the duration of confinement directly or indirectly); see also Leamer, 288 F.3d at
540 (“Section 1983 . . . provides for liability on the part of any state actor who ‘subjects, or
causes to be subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws.”’).

A separate Order shall issue.

     

Daied; January w 2019
bert D. ' um |,

United States District Judge

 

' This Court expresses no opinion as to the ultimate success of any habeas petition or civil
rights complaint Gantz may file.

 

 

 

 

